As filed with the Securities and Exchange Commission on February 13, 2015 Registration No. 333-21551 Registration No. 333-30026 Registration No. 333-55592 Registration No. 333-81870 Registration No. 333-115174 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO Form S-8 Registration Statement No. 333-81870 POST-EFFECTIVE AMENDMENT NO. 1 TO Form S-8 Registration Statement No. 333-21551 Form S-8 Registration Statement No. 333-30026 Form S-8 Registration Statement No. 333-55592 Form S-8 Registration Statement No. 333-115174 UNDER THE SECURITIES ACT OF 1933 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 94-3148201 (I.R.S. Employer Identification No.) 995 East Arques Avenue Sunnyvale, California 94085-4521 (Address, including zip code, of principal executive offices) Pharmacyclics, Inc. 1995 Stock Option Plan Non-Employee Directors Stock Option Plan (Full Title of Plan) Robert W. Duggan Chairman of the Board and Chief Executive Officer Pharmacyclics, Inc. 995 East Arques Avenue Sunnyvale, California 94085-4521 (408) 774-0330 (Name and Address and Telephone Number, including Area Code, of Agent for Service) Copy to: Adam W. Finerman, Esq. Olshan Frome Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer S Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company¨ (Do not check if a smaller reporting company) DEREGISTRATION OF UNSOLD SECURITIES Pharmacyclics, Inc., a Delaware corporation (the “Company”), previously registered shares of its common stock, $0.001 par value per share (“Common Stock”) under the following registration statements (the “Registration Statements”) concerning shares issuable or issued under certain employee benefit and equity plans and agreements.The Company is filing these post-effective amendments to the Registration Statements (the “Post-Effective Amendments”) to deregister any securities registered and unsold under the Registration Statements and to terminate the Registration Statements.The approximate number of unsold shares is set forth below with respect to each Registration Statement.The shares are being removed from registration and the Registration Statements are being terminated because the plans referenced below have now expired and all outstanding options granted under the plans have expired. Registration No. Date Filed With the SEC Name of Equity Plan or Agreement Number of Shares Originally Registered Approximate Number of Shares Deregistered 333-21551 2/11/97 1995 Stock Option Plan 0 333-30026 2/10/00 1995 Stock Option Plan Non-Employee Directors Stock Option Plan 0 333-55592 2/14/01 1995 Stock Option Plan Non-Employee Directors Stock Option Plan 333-81870 1/31/02 1995 Stock Option Plan Non-Employee Directors Stock Option Plan 333-115174 5/05/04 1995 Stock Option Plan 1 A “0” in this column indicates that all shares originally registered under the registration statement were issued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused these Post-Effective Amendments to its Registration Statements on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Sunnyvale, State of California on the 13th day of February, 2015. PHARMACYCLICS, INC. By: /s/ Robert W. Duggan Name: Robert W. Duggan Title: Chairman of the Board and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, these Post-Effective Amendments to the registrant’s Registration Statements on Form S-8 have been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Robert W. Duggan Chairman of the Board and Chief Executive Officer February 13, 2015 Robert W. Duggan (Principal Executive Officer) /s/ Manmeet S. Soni Chief Financial Officer February 13, 2015 Manmeet S. Soni (Principal Financial and Accounting Officer) /s/ Robert F. Booth Director February 13, 2015 Robert F. Booth /s/ Kenneth A. Clark Director February 13, 2015 Kenneth A. Clark /s/ Eric H. Halvorson Director February 13, 2015 Eric H. Halvorson /s/ Minesh P. Mehta, M.D. Director February 13, 2015 Minesh P. Mehta, M.D. /s/ David D. Smith, Ph.D. Director February 13, 2015 David D. Smith, Ph.D. /s/ Richard A. van den Broek Director February 13, 2015 Richard A. van den Broek
